May 1, 2008 VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-4644 Subject:Nationwide Variable Account – 13 Nationwide Life Insurance Company SEC File No. 333-91890 CIK No. 0001175929 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 and on behalf of the Nationwide Variable Account-13 (the “Variable Account”) and Nationwide Life Insurance Company (the “Company”), we certify that the form of the prospectus that would have been filed under paragraphs (b) or (c) of Rule 497 does not differ from the form of the prospectus contained in Post-Effective Amendment No. 7 to the Registration Statement for the Company and the Variable Account that became effective May 1, 2008. Please contact me at (614) 677-5456 if you have any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ CATHERINE VENARD Catherine Venard Assistant General Counsel
